 



Exhibit 10.5
COMPANY AGREEMENT
OF
TEPPCO MIDSTREAM COMPANIES, LLC
     This Company Agreement (this “Agreement”) of TEPPCO Midstream Companies,
LLC, a Texas limited liability company (the “Company”), is hereby adopted by
TEPPCO GP, Inc., a Delaware corporation (“TEPPCO GP”), and TEPPCO Partners,
L.P., a Delaware limited partnership (the “MLP”), to be effective June 30, 2007,
in accordance with the Texas Limited Liability Company Law, part of the Texas
Business Organizations Code, as amended (the “TLLCL”), to govern the affairs of
the Company and the conduct of its business.
ARTICLE I
DEFINITIONS
     The following definitions shall for all purposes, unless otherwise clearly
indicated to the contrary, apply to the terms used in this Agreement.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, the Person in question. As used herein, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
     “Agreement” has the meaning given such term in the preamble hereto.
     “Certificate” means the Certificate of Formation filed with the Secretary
of State of the State of Texas as referenced in Section 2.5, as such Certificate
may be amended and/or restated from time to time.
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.
     “Company” has the meaning given such term in the preamble hereto.
     “Indemnitee” has the meaning given such term in Section 10.1(a).
     “Manager” means (i) TEPPCO GP in its capacity as the sole manager of the
Company prior to its removal or resignation and (ii) any other Person designated
as a manager of the Company pursuant to the terms of this Agreement.
     “Member” means TEPPCO GP and the MLP, in their respective capacities as
members of the Company, or any other Person admitted to the Company from time to
time as a member and that is shown as a member on the books and records of the
Company.
     “Membership Interest” means the interest of a Member in the Company.

 



--------------------------------------------------------------------------------



 



     “MLP” has the meaning given such term in the preamble hereto.
     “Percentage Interest” means, as of the date of such determination,
(a) 0.001% as to TEPPCO GP and (b) 99.999% as to the MLP.
     “Person” means an individual or a corporation, partnership, limited
liability company, trust, unincorproated organization, association or other
entity.
     “Subsidiary” means a Person controlled by the Company directly, or
indirectly through one or more intermediaries.
     “TEPPCO GP” has the meaning given such term in the preamble hereto.
     “TLLCL” has the meaning given such term in the preamble hereto.
ARTICLE II
ORGANIZATIONAL MATTERS
     Section 2.1 Formation. The Company was formed when its certificate of
formation (the “Certificate”) was filed by an “organizer” (within the meaning of
the TLLCL) with the Secretary of State of the State of Texas pursuant to and in
accordance with the TLLCL. The execution of the Certificate by such organizer,
and the filing of the Certificate with the Secretary of State of the State of
Texas, are hereby ratified, confirmed and approved. Upon the filing of the
Certificate with the Secretary of State of the State of Texas, such organizer’s
powers as the “organizer” (within the meaning of the TLLCL) ceased. Except as
expressly provided to the contrary in this Agreement, the rights, duties
(including fiduciary duties), liabilities and obligations of the Members and the
administration, winding up and termination of the Company shall be governed by
the TLLCL. The Membership Interest of each Member shall be personal property for
all purposes.
     Section 2.2 Name. The name of the Company shall be “TEPPCO Midstream
Companies, LLC”. The Company’s business may be conducted under any other name or
names deemed necessary or appropriate by the Manager, including, without
limitation, the name of the Manager or any Affiliate thereof. The words “Limited
Liability Company,” “LLC,” or similar words or letters shall be included in the
Company’s name where necessary for the purposes of complying with the laws of
any jurisdiction that so requires. The Manager in its sole discretion may change
the name of the Company at any time and from time to time.
     Section 2.3 Registered Office; Principal Office. Unless and until changed
by the Manager, the registered office of the Company in the State of Texas shall
be located at 1021 Main Street, Suite 1150, Houston, Texas 77002, and the
registered agent for service of process on the Company in the State of Texas at
such registered office shall be CT Corporation System. The principal office of
the Company and the address of the Manager shall be 1100 Louisiana Street,
Houston, Texas 77002, or such other place as the Manager may from time to time
designate. The Company may maintain offices at such other place or places within
or outside the State of Texas as the Manager deems advisable.

-2-



--------------------------------------------------------------------------------



 



     Section 2.4 Term. The Company commenced upon the filing of the Certificate
in accordance with the TLLCL and shall have perpetual existence, unless the
Company is sooner terminated in accordance with the provisions of this
Agreement. The existence of the Company as a separate legal entity shall
continue until the termination of the Company as provided in the TLLCL.
     Section 2.5 Certificate of Formation. The organizer has caused the
Certificate to be filed with the Secretary of State of the State of Texas as
required by the TLLCL. The Manager shall use all reasonable efforts to cause to
be filed such other certificates or documents as may be determined by the
Manager in its sole discretion to be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited liability
company in the State of Texas or any other state in which the Company may elect
to do business or own property. To the extent that such action is determined by
the Manager in its sole discretion to be reasonable and necessary or
appropriate, the Manager shall file amendments to and restatements of the
Certificate and do all things to maintain the Company as a limited liability
company under the laws of the State of Texas or of any other state in which the
Company may elect to do business or own property.
ARTICLE III
PURPOSE
     Section 3.1 Purpose and Business. The purpose and nature of the business to
be conducted by the Company shall be (a) to engage in the gathering of natural
gas and natural gas liquids and related products and activities, (b) to engage
directly in, or to enter into or form any corporation, partnership, joint
venture, limited liability company or similar arrangement to engage in, any
business activity that may be lawfully conducted by a limited partnership
organized pursuant to the TLLCL and, in connection therewith, to exercise all of
the rights and powers conferred upon the Company pursuant to the agreements
relating to such business activity, (c) to do anything necessary or appropriate
to the foregoing (including, without limitation, the making of capital
contributions or loans to any Subsidiary or in connection with its involvement
in the activities referred to in clause (b) of this sentence), and (d) to engage
in any other business activity as permitted under Texas law.
     Section 3.2 Powers. The Company shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 3.1 and for the protection and benefit of the Company.
ARTICLE IV
CAPITAL CONTRIBUTIONS
     Section 4.1 Prior Contributions. Prior to the date hereof, the Members, or
their predecessors, have made capital contributions to the Company’s
predecessor.
     Section 4.2 Additional Contributions. The Members may contribute additional
cash or property to the capital of the Company, but no Member has any obligation
pursuant to this Agreement to make any such contribution.

-3-



--------------------------------------------------------------------------------



 



     Section 4.3 Return of Contributions; Other Provisions Relating to
Contributions. No Member shall be entitled to withdraw any part of its capital
contributions or its capital account or to receive any distribution from the
Company, except as provided in this Agreement. An unrepaid capital contribution
is not a liability of the Company or any Member, and no interest shall accrue on
capital contributions or on balances in the Members’ capital accounts.
     Section 4.4 Loans. A Member may make secured or unsecured loans to the
Company, but no Member has any obligation pursuant to this Agreement to make any
such loan. Loans by a Member to the Company shall not be considered capital
contributions.
ARTICLE V
CAPITAL ACCOUNTS; ALLOCATIONS; DISTRIBUTIONS
     Section 5.1 Capital Accounts. The Company shall maintain for each Member a
separate capital account in accordance with the regulations issued pursuant to
Section 704 of the Code and as determined by the Manager as consistent
therewith.
     Section 5.2 Allocations for Tax and Capital Account Purposes. For federal
income tax purposes, each item of income, gain, loss, deduction and credit of
the Company shall be allocated among the Members in accordance with their
Percentage Interests, except that the Manager shall have the authority to make
such other allocations as are necessary and appropriate to comply with Section
704 of the Code and the regulations issued pursuant thereto.
     Section 5.3 Distributions. The Company shall make distributions to the
Members at such times, and in such forms and amounts, as the Manager may from
time to time determine. Distributions in liquidation of the Company shall be
made in accordance with the positive balances in the Members’ respective capital
accounts maintained pursuant to Section 5.1. All other distributions shall be
made to the Members in accordance with their respective Percentage Interests.
ARTICLE VI
MANAGEMENT AND OPERATIONS OF BUSINESS
     The Manager shall conduct, direct, and exercise full control over all
activities of the Company. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the Company
shall be exclusively vested in the Manager. The Manager shall be designated from
time to time by the Members, and the Members may remove the Person serving as
the Manager, with or without cause, at any time and may designate any other
Person to serve as the Manager. In addition to the powers now or hereafter
granted a manager under applicable law or which are granted to the Manager under
any other provision of this Agreement, the Manager shall have full power and
authority to do all things and on such terms as it, in its sole discretion, may
deem necessary or desirable to conduct the business of the Company, to exercise
all powers set forth in Section 3.2 and to effectuate the purposes set forth in
Section 3.1.

-4-



--------------------------------------------------------------------------------



 



ARTICLE VII
RIGHTS AND OBLIGATIONS OF MEMBERS
     No Member, by virtue of its status as a member of the Company, shall have
any management power over the business and affairs of the Company or actual or
apparent authority to enter into contracts on behalf of, or to otherwise bind,
the Company.
ARTICLE VIII
WINDING UP AND TERMINATION
     The Company shall terminate, and its affairs shall be wound up, upon (a) an
event of resignation of the Manager, (b) a written consent of all of the
Members, (c) a judicial decree ordering the winding up and termination of the
Company under Section 11.301 of the TLLCL, (d) the sale of all or substantially
all of the assets and properties of the Company and its Subsidiaries, taken as a
whole, (e) the dissolution of the MLP, if such dissolution occurs while the MLP
is a Member or (f) any other event requiring the winding up of the Company under
the TLLCL; provided, however, that the Company shall not be terminated or
required to be wound up by reason of any event of resignation of the Manager
described in the preceding clause if within 90 days after the resignation, a
majority of the Members agree by vote to continue the business of the Company
and to the appointment of a manager of the Company.
ARTICLE IX
AMENDMENT OF COMPANY AGREEMENT
     The Manager may amend any provision of this Agreement without the consent
of the Members and may execute, swear to, acknowledge, deliver, file and record
whatever documents may be required in connection therewith, except that any
amendment that would increase the liability of the Members or materially and
adversely affect the rights of the Member under this Agreement requires the
consent of the Members.
ARTICLE X
INDEMNIFICATION
     Section 10.1 Indemnification.
          (a) To the fullest extent permitted by law but subject to the
limitations expressly provided in this Agreement, the Manager, the Members and
any Person who is or was an officer or director of the Manager (each, an
“Indemnitee”) shall each be indemnified and held harmless by the Company from
and against any and all losses, claims, damages, liabilities (joint or several),
expenses (including, without limitation, legal fees and expenses), judgments,
fines, penalties, interest, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, by reason of its status as
an Indemnitee; provided, that the Indemnitee shall not be indemnified and held
harmless if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction determining that, in respect of the matter for
which the Indemnitee is seeking indemnification pursuant to this Section 10.1,
the Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in
the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful. Any indemnification pursuant to this Section 10.1 shall be
made only out of the assets of the Company, it being agreed that the Members
shall not

-5-



--------------------------------------------------------------------------------



 




be personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Company to enable it to
effectuate such indemnification.
          (b) To the fullest extent permitted by law, expenses (including,
without limitation, legal fees and expenses) incurred by an Indemnitee in
defending any claim, demand, action, suit or proceeding shall, from time to
time, be advanced by the Company prior to the final disposition of such claim,
demand, action, suit or proceeding upon receipt by the Company of an undertaking
by or on behalf of the Indemnitee to repay such amount if it shall be determined
that the Indemnitee is not entitled to be indemnified as authorized in this
Section 10.1.
          (c) The indemnification provided by this Section 10.1 shall be in
addition to any other rights to which an Indemnitee may be entitled under any
agreement, as a matter of law or otherwise, both as to actions in the
Indemnitee’s capacity as an Indemnitee and as to actions in any other capacity,
and shall continue as to an Indemnitee who has ceased to serve in such capacity.
          (d) The Company may purchase and maintain (or reimburse the Manager or
its Affiliates for the cost of) insurance, on behalf of the Manager and such
other Persons as the Manager shall determine, against any liability that may be
asserted against or expense that may be incurred by such Person in connection
with the Company’s activities, whether or not the Company would have the power
to indemnify such Person against such liabilities under the provisions of this
Agreement.
          (e) In no event shall the Members be subjected to personal liability
by reason of the indemnification provisions set forth in this Agreement, whether
by action of an Indemnitee or otherwise.
          (f) An Indemnitee shall not be denied indemnification in whole or in
part under this Section 10.1 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.
          (g) The provisions of this Section 10.1 are for the benefit of the
Indemnitees, their heirs, successors and assigns and shall not be deemed to
create any rights for the benefit of any other Persons.
          (h) No amendment, modification or repeal of this Section 10.1 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Company, nor the
obligation of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 10.1 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
          (i) THE PROVISIONS OF THE INDEMNIFICATION PROVIDED IN THIS SECTION
10.1 ARE INTENDED BY THE PARTIES TO APPLY EVEN IF SUCH PROVISIONS HAVE THE
EFFECT OF EXCULPATING THE INDEMNITEE FROM LEGAL

-6-



--------------------------------------------------------------------------------



 



RESPONSIBILITY FOR THE CONSEQUENCES OF SUCH PERSON’S NEGLIGENCE, FAULT OR OTHER
CONDUCT.
     Section 10.2 Liability of Indemnitees.
          (a) Notwithstanding anything to the contrary set forth in this
Agreement, no Indemnitee shall be liable for monetary damages to the Company or
any Member for losses sustained or liabilities incurred as a result of any act
or omission of an Indemnitee unless there has been a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter in question, the Indemnitee acted in bad faith or engaged
in fraud, willful misconduct or, in the case of a criminal matter, acted with
knowledge that the Indemnitee’s conduct was criminal.
          (b) Subject to its obligations and duties as the Manager set forth in
Article VI, the Manager may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the Manager shall not be responsible
for any misconduct or negligence on the part of any such agent appointed by the
Manager in good faith.
          (c) Any amendment, modification or repeal of this Section 10.2 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of an Indemnitee under this Section 10.2 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
ARTICLE XI
BOOKS AND RECORDS
     The Manager shall keep or cause to be kept at the principal office of the
Company appropriate books and records with respect to the Company’s business
including, without limitation, all books and records necessary to provide to the
Members any information, lists, and copies of documents required to be provided
pursuant to the TLLCL. Any such records may be maintained in other than a
written form if such form is capable of conversion into a written form within a
reasonable time.
ARTICLE XII
GENERAL PROVISIONS
     Section 12.1 Addresses and Notices. Any notice, demand, request or report
required or permitted to be given or made to a Member under this Agreement shall
be in writing and shall be deemed given or made if received by it at the
principal office of the Company referred to in Section 2.3.
     Section 12.2 Titles and Captions. All article or section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and in no way define, limit, extend or describe the scope or
intent of any provisions hereof. Except as

-7-



--------------------------------------------------------------------------------



 



specifically provided otherwise, references to “Articles” and “Sections” are to
articles and sections of this Agreement.
     Section 12.3 Pronouns and Plurals. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice-versa.
     Section 12.4 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors, legal representatives
and permitted assigns.
     Section 12.5 Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
     Section 12.6 Creditors. None of the provisions of this Agreements shall be
for the benefit of, or shall be enforceable by, any creditor of the Company.
     Section 12.7 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
     Section 12.8 Applicable Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Texas, without regard
to the principles of conflicts of law.
     Section 12.9 Invalidity of Provisions. If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     Section 12.10 Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart.
* * * Remainder of this page intentionally left blank * * *

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Members as
of the date first above written.

                  MEMBERS:
 
                TEPPCO GP, INC.
 
           
 
  By:   /s/ William G. Manias
 
        Name: William G. Manias     Title: Vice President and Chief Financial
Officer
 
                TEPPCO PARTNERS, L.P.
 
                By: Texas Eastern Products Pipeline Company, LLC,
its sole general partner
 
           
 
  By:   /s/ William G. Manias
 
        Name: William G. Manias     Title: Vice President and Chief Financial
Officer

-9-